DETAILED ACTION
Response to Arguments
The amendment filed 11/02/2022 have been entered and made of record.

The Applicant has included newly added claim(s) 32-33.
The application has pending claim(s) 16-33.

In response to the amendments filed on 11/02/2022:
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The Applicant's arguments with respect to claims 16-31 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 16 and 26 respectively.
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.
The Applicant alleges, “Rejection under 35 U.S.C. 103 …” in pages 9-11, and states respectively that margins of error in the amended claim change with stages of learning rather than with object sizes as in Aboutalib and therefore Aboutalib fails to disclose the amended claim limitations.  The Examiner disagrees because the Applicant’s originally filed disclosure at lines 1-17 of page 15 provides a list of detection parameters wherein one example of such a detection parameter is “sizes” and the combination of Fukui and Aboutalib does indeed still disclose / make obvious the broadest reasonable claim language interpretation of such amended claim limitations in light of the specification.  More specifically Fukui discloses the processor is configured to perform the learning step by step, allowing relatively large ranges for detection parameters at an initial stage and gradually allowing smaller ranges for the detection parameters as the learning progresses to subsequent stages (see Fukui, [0003], [0034], [0038], and more specifically [0078], [0083] and Figs. 14 and 16, the image features are extracted for the identification target image with an image size going from the relatively large range of e.g. 1200x600 to gradually smaller ranges of e.g. 600x300 and then e.g. 300x150 respectively, [0030], computer processor implemented) and Aboutalib discloses allowing relatively large ranges comprising first margins of error for detection parameters and gradually allowing smaller ranges comprising second margins of error smaller than the first margins of error for the detection parameters (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24, larger objects image sizes provide a larger margin of error and small objects image sizes provide a smaller margin of error during learning) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukui’s apparatus / method using Aboutalib’s teachings by including the object image size margin of error processing to Fukui’s image size processing in order to improve the learning (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 16-18, 20-28, and 30-31 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Objections
Claims 20-23, 25, and 33 are objected to because of the following informalities:  
Claim 20 at line 2; and claim 21 at line 2; and claim 22 at line 2; and claim 23 at line 2; and claim 25 at line 2 respectively: Due to the amendments, “is configured” should be -- is further configured --.
Claim 33 at line 9: Due to the amendments, the period in the claim limitation “stages.” at line 9 should be a comma -- stages, --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 21-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (US 2017/0243077 A1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) in view of Aboutalib (“Multiple-Cue Object Recognition for Interactionable Objects” – December 8, 2010, pages 1-92, as applied in previous Office Action).
Claim 16: Fukui discloses an image processing apparatus which for receiving an input image and detecting an image of a target object based on a detection algorithm (see Fukui, [0003], determines a target object included in the image based on the extracted feature information, [0030], computer processor implemented), comprising: a processor configured to perform learning by using a plurality of partial images cut out from each of at least one input image, based on a result of detection of the image of the target object (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4], wherein the target object is determined to be included in the image based on the extracted feature information, the learning model is generated based on such extracted feature information, [0030], computer processor implemented), and calculate a likelihood of the image of the target object (see Fukui, [0003], [0034], [0038], and determining a probability that the target object is included in the image, [0030], computer processor implemented), wherein the processor is configured to perform the learning step by step, allowing relatively large ranges for detection parameters at an initial stage and gradually allowing smaller ranges for the detection parameters as the learning progresses to subsequent stages (see Fukui, [0003], [0034], [0038], and more specifically [0078], [0083] and Figs. 14 and 16, the image features are extracted for the identification target image with an image size going from the relatively large range of e.g. 1200x600 to gradually smaller ranges of e.g. 600x300 and then e.g. 300x150 respectively, [0030], computer processor implemented).
	However Fukui does not explicitly disclose allowing relatively large ranges comprising first margins of error for detection parameters and gradually allowing smaller ranges comprising second margins of error smaller than the first margins of error for the detection parameters.
Aboutalib discloses allowing relatively large ranges comprising first margins of error for detection parameters and gradually allowing smaller ranges comprising second margins of error smaller than the first margins of error for the detection parameters (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24, larger objects image sizes provide a larger margin of error and small objects image sizes provide a smaller margin of error during learning).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukui’s apparatus using Aboutalib’s teachings by including the object image size margin of error processing to Fukui’s image size processing in order to improve the learning (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24).

Re Claim 21: Fukui further discloses wherein the processor is configured to use an image obtained by converting an image contained in a predefined region with respect to a position and posture of the detected target object to calculate the likelihood of the image of the target object before or after performing the learning (see Fukui, claim 1, [0003], [0034], [0038], and more specifically [0078], [0083] and Figs. 14 and 16, convert the cut out plural identification target regions from an image [e.g. see Figs. 3-4] using predefined rectangular shaped regions which are then adjusted [enlargement or reduction] to have a short side length at a predetermined length, extract features from the identification target regions from an image, the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented).

Re Claim 22: Fukui further discloses wherein the processor is configured to receive features extracted by a same feature extraction method as used in the detection algorithm from an image contained in a predefined region with respect to a position and posture of the detected target object to calculate the likelihood of the image of the target object before or after performing the learning, and calculates the likelihood of the image of the target object (see Fukui, claim 1, [0003], [0034], [0038], before the learning model is generated, extract features from the identification target regions from an image, the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented).

Re Claim 23: Fukui further discloses wherein the processor is configured to receive features extracted by a feature extraction method different from methods used in the detection algorithm from an image contained in a predefined region with respect to a position and posture of the detected target object to calculate the likelihood of the image of the target object before or after performing the learning (see Fukui, claim 1, [0003], [0034], [0038], after the learning model is generated, extract features from an image of the candidate region from an image, [0030], computer processor implemented).

Re Claim 24: Fukui further discloses wherein a threshold value against which to determine whether or not the image has been detected is established automatically based on the likelihood outputted by the processor (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0096], the probability is compared to a threshold, [0030], computer processor implemented).

Re Claim 25: Fukui further discloses wherein the processor is configured to communicate with at least one other processor and mutually exchange or share a generated learning model with the at least one other processor (see Fukui, [0003], [0029]-[0030], [0034], [0038], [0056], the learning model generation unit causes the generated learning model to be stored in the learning model storing unit, communication interface performs transmission and reception to and from an external apparatus via a network).

Re Claim 26: Fukui discloses an image processing method for receiving an input image and detecting an image of a target object based on a detection algorithm (see Fukui, [0003], determines a target object included in the obtained image based on the extracted feature information, [0030], computer processor implemented), comprising: performing machine learning by using a plurality of partial images cut out from at least one input image based on a detection result of the image of the target object to calculate a likelihood of the image of the target object (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4], wherein the target object is determined to be included in the image based on the extracted feature information, the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented), wherein the calculating the likelihood of the image of the target object comprises performing the machine learning step by step, allowing relatively large ranges for detection parameters at an initial stage and gradually allowing smaller ranges for the detection parameters as the machine learning progresses to subsequent stages (see Fukui, [0003], [0034], [0038], [0049]-[0050], and more specifically [0078], [0083] and Figs. 14 and 16, with the learning model, based on the extracted image features, a probability is determined, wherein the image features are extracted for the identification target image with an image size going from the relatively large range of e.g. 1200x600 to gradually smaller ranges of e.g. 600x300 and then e.g. 300x150 respectively, [0030], computer processor implemented).
	However Fukui does not explicitly disclose allowing relatively large ranges comprising first margins of error for detection parameters and gradually allowing smaller ranges comprising second margins of error smaller than the first margins of error for the detection parameters.
Aboutalib discloses allowing relatively large ranges comprising first margins of error for detection parameters and gradually allowing smaller ranges comprising second margins of error smaller than the first margins of error for the detection parameters (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24, larger objects image sizes provide a larger margin of error and small objects image sizes provide a smaller margin of error during learning).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukui’s method using Aboutalib’s teachings by including the object image size margin of error processing to Fukui’s image size processing in order to improve the learning (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24).

Re Claim 30: Fukui further discloses wherein the plurality of partial images are obtained by standardizing to adjust at least one of their sizes and distortions, after cutting out from at least one input image of predefined regions with respect to a detected position and posture (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4] using predefined rectangular shaped regions which are then adjusted [enlargement or reduction] to have a short side length at a predetermined length, [0030], computer processor implemented).

Re Claim 31: Fukui further discloses wherein the plurality of partial images being obtained by standardizing to adjust at least one of their sizes and distortions, after cutting out from at least one input image of predefined regions with respect to a detected position and posture (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4] using predefined rectangular shaped regions which are then adjusted [enlargement or reduction] to have a short side length at a predetermined length, [0030], computer processor implemented).


Claims 17-18, 20, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui as modified by Aboutalib, and further in view of Mizobe et al (US 2018/0222057 A1 – which claims priority to JP 2017-019314 filed on Feb. 6, 2017, provided by Applicant’s Information Disclosure Statement - IDS, as applied in previous Office Action).  The teachings of Fukui as modified by Aboutalib have been discussed above.
Re Claim 17: Although Fukui further discloses generate a learning model for calculating the likelihood of the image of the target object (see Fukui, [0003], [0034], [0038], the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented), Fukui as modified by Aboutalib however fails to explicitly disclose wherein the processor is further configured to: observe, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object; and generate a learning model for calculating the likelihood of the image of the target object, based on the observed state variable, and perform unsupervised learning.
	Mizobe discloses wherein the processor is further configured to: (see Mizobe, abstract, [0005], [0007], [0126]-[0129], machine learning, processor implemented) observe, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object (see Mizobe, abstract, [0005], [0007], [0126]-[0129], a state observation portion that observes state variables); and generate a learning model for calculating the likelihood of the image of the target object, based on the observed state variable (see Mizobe, abstract, [0005], [0007], [0126]-[0129], detecting a target object with high probability based on the state variables), and perform unsupervised learning (see Mizobe, abstract, [0005], [0007], [0126]-[0129], [0273], the machine learning is performed automatically [corresponding to an unsupervised method] but may also be reinforced with supervised learning or clustering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukui’s apparatus, as modified by Aboutalib, using Mizobe’s teachings by including the state observation portion to Fukui’s [as modified by Aboutalib] learning model generation unit in order to improve the detection of target objects in an image (see Mizobe, abstract, [0005], [0007], [0126]-[0129]).

Re Claim 18: Although Fukui further discloses obtain labels indicating correct detection or incorrect detection to be attached to each of the plurality of partial images (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0096], and more specifically Fig. 7 and [0058], learning model using positive example data and negative example data); generate a learning model for calculating the likelihood of the image of the target object, based on the obtained labels (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0058]-[0060], [0096], the learning model is generated and determining a probability that the target object is included in the image, [0030], computer processor implemented), Fukui as modified by Aboutalib however fails to explicitly disclose wherein the processor is further configured to: observe, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object; and generate a learning model for calculating the likelihood of the image of the target object, based on the observed state variable, and perform supervised learning.
	Mizobe discloses wherein the processor is further configured to: (see Mizobe, abstract, [0005], [0007], [0126]-[0129], machine learning, processor implemented) observe, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object (see Mizobe, abstract, [0005], [0007], [0126]-[0129], a state observation portion that observes state variables); and generate a learning model for calculating the likelihood of the image of the target object, based on the observed state variable (see Mizobe, abstract, [0005], [0007], [0126]-[0129], detecting a target object with high probability based on the state variables), and perform supervised learning (see Mizobe, abstract, [0005], [0007], [0126]-[0129], [0273], the machine learning is performed automatically [corresponding to an unsupervised method] but may also be reinforced with supervised learning or clustering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukui’s apparatus, as modified by Aboutalib, using Mizobe’s teachings by including the state observation portion to Fukui’s [as modified by Aboutalib] learning model generation unit in order to improve the detection of target objects in an image (see Mizobe, abstract, [0005], [0007], [0126]-[0129]).

Re Claim 20: Fukui further discloses wherein the processor is configured to attach a label indicating incorrect detection to a partial image cut out from a region in the input image which region contains no image of the target object (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0096], and more specifically Fig. 7 and [0058]-[0060], learning model using negative example data).

	As to claims 27-28, the discussions are addressed with regard to claims 17-18 respectively.

Allowable Subject Matter
Claims 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 32-33 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 16, 2022